     Case 3:21-cv-02450-WHO Document 16-34 Filed 05/19/21 Page 1 of 4




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2  yurykapgan@quinnemanuel.com
 3 Patrick Schmidt (Bar No. 274777)
    patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
10 Facsimile:    (650) 801-5100

11 Attorneys for Plaintiff Wisk Aero LLC

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION
16

17 WISK AERO LLC,                              CASE NO. 3:21-cv-02450-WHO

18                Plaintiff,                   DECLARATION OF CARLIE RUSSELL
19                                             IN SUPPORT OF WISK AERO LLC’S
           vs.                                 MOTION FOR PRELIMINARY
20                                             INJUNCTION AND EXPEDITED
     ARCHER AVIATION INC.,                     DISCOVERY
21
                  Defendant.
22

23

24

25

26

27

28

                                                                 Case No. 3:21-cv-02450-WHO
                                                                       RUSSELL DECLARATION
     Case 3:21-cv-02450-WHO Document 16-34 Filed 05/19/21 Page 2 of 4




 1           I, Carlie Russell, declare as follows:

 2           1.     I am a Senior People Partner in the People Ops department of Wisk Aero LLC

 3 (“Wisk”), a company that is developing commercial electric vertical takeoff and landing

 4 (“eVTOL”) aircraft. I am making this declaration of my own, personal, firsthand knowledge, and

 5 if called and sworn as a witness, I could and would testify competently to the facts averred to

 6 herein.

 7           2.     My responsibilities as a People Partner in the People Ops department include (a)

 8 employee “off boarding” procedures for departing employees, such as exit interviews and ensuring

 9 that departing employees are reminded of their contractual obligations to Wisk, and (b) assisting

10 the People Ops Generalist with employee “onboarding” procedures for new hires, including

11 assisting new employees in filling out and understanding Wisk’s new employee paperwork, and

12 explaining Wisk company policies to new employees.

13                               Archer’s Recruitment of Wisk Employees
14           3.     Just before Thanksgiving of 2019, Wisk’s Vice President of Engineering, Thomas
15 Muniz, announced that he was leaving Wisk. While Mr. Muniz did not state where he was going

16 to work next, Wisk’s People Ops department later learned that he joined Archer Aviation Inc.

17 (“Archer”).

18           4.     After Mr. Muniz’s departure in December 2019, and through my work in Wisk’s
19 People Ops department, I learned that Archer was broadly attempting to recruit multiple Wisk

20 employees. Between January 8, 2020, and January 14, 2020, ten Wisk employees left to join

21 Archer: John Melack, Scott Furman, Andrija Bajovic, Nansi Xue, Alan Chen, Pieter de Pape,

22 Diederik Marius, Jing Xue, Sonja Brajovic, and Alen Ibarra. Other employees who were recruited

23 by Archer near this time period decided to stay at Wisk.

24           5.     Between February 2020 and May of 2021, Archer recruited an additional 6 people
25 from Wisk. Along with Mr. Muniz and the ten employees Archer recruited in January 2020,

26 Archer has now recruited a total of 17 employees away from Wisk.

27

28

                                                      -2-                      Case No. 3:21-cv-02450-WHO
                                                                                     RUSSELL DECLARATION
      Case 3:21-cv-02450-WHO Document 16-34 Filed 05/19/21 Page 3 of 4




 1                                Jing Xue’s Resignation and Offboarding
 2          6.        On January 10, 2020, Jing Xue announced that he would be resigning from Wisk,

 3 effective immediately. Mr. Xue had not previously given notice of his resignation, and we were

 4 surprised to learn of his decision. I asked Mr. Xue to send an email officially announcing his

 5 resignation to me so that there would be a written record of his decision. I received Mr. Xue’s

 6 email later that day, a true and correct copy of which is attached as Exhibit A to this declaration.

 7          7.        Also on January 10, 2020, I conducted Mr. Xue’s exit interview. During the exit

 8 interview, I reminded Mr. Xue of his obligations to maintain the confidentiality of Wisk’s

 9 proprietary information, and to return all Wisk documents and information in his possession. I

10 also asked Mr. Xue to sign a letter confirming that he had returned all Wisk property and

11 information in his possession, and to do so no later than January 12, 2020. Mr. Xue signed and

12 returned the letter on January 13, 2020. A true and correct copy of the letter is attached hereto as

13 Exhibit B.

14          8.        On or around April 3, 2020, I learned that Mr. Xue had not returned a USB storage

15 device that may have been used to make copies of Wisk’s confidential and proprietary

16 information. On April 3, 2020, I sent Mr. Xue an email asking him to return the USB device and

17 to explain what had happened. I requested Xue respond no later than April 10, 2020.

18          9.        As of April 20, 2020, Mr. Xue had not responded to my April 3 email, so I sent a

19 second email, again asking Mr. Xue to explain what happened to the USB storage device that he

20 did not turn in.

21          10.       Mr. Xue did not respond to my emails until May 21, 2020. At that time he stated

22 that he “d[id] not recall what if anything [he] may have copied to a USB drive … but [he]

23 believ[ed] it would have all been related to [his] work somehow.” He went on to explain that he

24 located two USB storage devices in his possession that were the same brand name as the missing

25 USB device. However, he said that he “believe[d] [he] reformatted both of them in early January

26 … [s]o there is nothing there for [Wisk] to collect.” A true and correct copy of the email chain

27 between Mr. Xue and me is attached hereto as Exhibit C.

28

                                                       -3-                      Case No. 3:21-cv-02450-WHO
                                                                                      RUSSELL DECLARATION
     Case 3:21-cv-02450-WHO Document 16-34 Filed 05/19/21 Page 4 of 4




 1         I declare under penalty of perjury under the laws of the United States of America that the

 2 foregoing is true and correct.

 3

 4 DATED: May 18, 2021
                                                By
 5
                                                  Carlie Russell
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -4-                       Case No. 3:21-cv-02450-WHO
                                                                                    RUSSELL DECLARATION
